t c memo united_states tax_court the nationalist foundation a mississippi non-profit corporation petitioner v commissioner of internal revenue respondent docket no 14871-98xx filed date richard barrett for petitioner joan ronder domike for respondent memorandum opinion cohen judge respondent determined that the nationalist foundation petitioner does not gualify as a sec_501 c charitable_organization and therefore is not exempt from federal taxation under sec_501 pursuant to sec_7428 and title xxi of the tax_court rules_of_practice and procedure petitioner seeks a declaratory_judgment that it is a qualified_organization under sec_501 the issues for decision are whether petitioner operates exclusively for charitable and or educational_purposes and whether the commissioner treated petitioner differently from other similarly situated organizations in violation of petitioner’s due process and equal protection rights under the 5th and 14th amendments to the constitution unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure background the administrative record which includes all of the facts upon which the commissioner made the final adverse determination was submitted to the court under rule b and is incorporated herein by this reference petitioner is a nonprofit mississippi corporation with its principal office in jackson mississippi petitioner’s articles of incorporation filed on date list vince thornton and dan daniels as incorporators and richard barrett barrett as registered agent barrett is also serving as counsel to petitioner in this action wendell garner replaced barrett as registered agent on or around date on form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code petitioner stated that its principal activities are conducting forums to discuss constitutional rights’ issues stressing the first amendment conducting public access cable television and internet programs featuring guests interviews and documentaries on current issues stressing the use of lawful peaceful and positive means to achieve democratic ends conducting litigation or amicus curiae to lessen the burdens of government under the private attorney_general method to secure and advance civil constitutional and first amendment rights according to petitioner private attorney_general means that citizens assist in enforcement of the laws saving the government time and expense of doing so such as by private litigation petitioner’s constitution states that it shall be a nonprofit charitable and educational_organization dedicated to advancing american freedom american democracy and american nationality petitioner seeks to become the legal and educational arm of rightist and promajority americans petitioner states ina letter soliciting donations from the public that it will use the courts to bring terrorists who attack promajority demonstrators to justice the letter cites two examples of events where petitioner would bring litigation using the private attorney_general technique in simi valley self-described communists advertised in the newspaper that they would kill patriots assembled to thank the jury that acquitted officers koon and powell police officers accused of beating rodney king in new hampshire avowed homosexuals advertised that they would attack patriots calling for abolishing the martin luther king jr holiday it took massive intervention by riot police to back them off both of these events were assemblies organized by barrett in which promajority demonstrators were attacked by counterdemonstrators petitioner also plans to file amicus curiae briefs in cases involving the first amendment rights of promajority-minded americans and to use u s c sec e as an antiblockbusting law to save neighborhoods by suing incoming minorities petitioner will use the internet to conduct seminars for teaching skills for more effective social action the administrative record contains a transcript from only one seminar which was conducted date the seminar recounted on the website of petitioner gives students instruction on how to advocate peacefully without violating laws pertaining to hate crimes housing violations harassment and racketeering petitioner’s home page also contains links to other articles entitled constitutional protection educational outreach nationalist ideology private attorney-general pro-democracy methodology relief for the poor and using the first amendment as democracy’s shield and sword the administrative record however does not contain copies of these articles despite attempts by the commissioner to obtain them from petitioner petitioner allocates its time in the following manner internet seminars and preparation researching legal and educational issues website setup and maintenance administration correspondence record keeping meetings and conferences the actions of petitioner are designed to counteract the work of organizations such as the naacp legal defense fund inc and the american civil liberties union petitioner characterizes these groups as the leftist threat to our liberties petitioner’s donation solicitation material contains several distortions of fact petitioner’s statement in its solicitation letter that avowed homosexuals advertised that they would attack patriots was fabricated from a newspaper article that reads members of the national peoples campaign plan to shadow barrett outside the state house beginning pincite a m to oppose his ultra-conservative views and they are looking for all the picketers they can get emphasis added the same solicitation letter also claims that petitioner has in its possession actual photos of the terrorists in the act of attacking the anti-king rally at the state capitol petitioner however has only one photograph of three individuals holding a banner which opposes the views of petitioner the individuals depicted in the photograph are not engaged in any kind of attack on barrett or his fellow demonstrators on date petitioner submitted its form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code respondent issued an initial adverse determination on date petitioner appealed to the internal_revenue_service office of appeals which gave a final adverse determination on date denying tax-exempt status to petitioner under sec_501 the commissioner’s reasons for denial stemmed from the determination that petitioner has failed to establish that it is operated exclusively for exempt purposes that net_earnings will not inure to the benefit of private individuals and that petitioner will not serve private interests petitioner challenges that determination in this action for declaratory_judgment discussion petitioner bears the burden of proving that it is a sec_501 organization see rule c a in order for petitioner to meet this burden the administrative record upon which this case is to be decided must contain enough evidence to support a finding contrary to the grounds set forth in the notice_of_determination see 102_tc_558 affd 37_f3d_216 5th cir 71_tc_102 during the administrative_proceeding petitioner attempted to countermand and withdraw several of its comments practices and activities after the commissioner determined that these items would preclude petitioner from qualifying as a sec_501 c organization however we review the administrative record in its entirety sec_501 provides tax-exempt status for organizations described in sec_501 sec_501 includes the following organizations c corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office contributions to organizations described in sec_501 are generally deductible to donors see sec_170 to come within the terms of sec_501 an organization must be both organized and operated exclusively for tax-exempt purposes sec_1 c -1 a income_tax regs the presence of a single substantial nonexempt purpose precludes exempt status for the organization regardless of the number or importance of exempt purposes see 326_us_279 the actual purposes of the organization not necessarily limited to those purposes stated in the organizing documents are the appropriate focus see 92_tc_1053 as stated in the regulations the operational_test is as follows an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c income_tax regs of the exempt purposes listed in sec_501 petitioner maintains that it operates for charitable and educational_purposes the term charitable is used in sec_501 in its generally accepted legal sense and includes but is not limited to relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or to lessen neighborhood tensions to eliminate prejudice and discrimination to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1 c -1 d income_tax regs the term educational as used in sec_501 is defined as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community an organization may be educational even though it advocates a particular position or viewpoint see sec_1 c -1 d income_tax regs petitioner argues that its activities which promote free speech and create forums for the exchange of ideas and information are charitable and educational by nature the rationale of petitioner is that freedom of speech is the highest national priority and if freedom is extended to even one group or individual all americans benefit respondent claims that petitioner has failed to prove that its activities are charitable and educational within the meaning of sec_501 in order to gain sec_501 status a taxpayer must openly and candidly disclose all facts bearing upon the organization its operations and its finances so that the court may be assured that it is not sanctioning an abuse of the revenue laws by granting a claimed exemption where such a disclosure is not made the logical inference is that the facts if disclosed would show that the taxpayer fails to meet the regquirements of sec_501 see 74_tc_531 affd 670_f2d_104 9th cir -- - the record is vague and inconsistent concerning the purported activities of petitioner petitioner has produced only one transcript of a seminar conducted from its website the home page of petitioner has links to articles entitled constitutional protection educational outreach nationalist ideology private attorney-general pro-democracy methodology relief for the poor and using the first amendment as democracy’s shield and sword which petitioner has refused to place in the administrative record also petitioner has attempted to countermand and withdraw much of the administrative record such that only a skeletal description of its activities would remain for the court to examine if we were to allow petitioner to modify the administrative record the reasonable inference from the record is that petitioner does not meet the requirements of sec_501 the few activities of petitioner that have been disclosed fall outside of the definitions of charitable and educational under sec_501 sec_1 c -1 d income_tax regs specifically states that examples of charitable activities are ones designed to lessen neighborhood tension and to eliminate prejudice and discrimination petitioner’s actions serve the purpose of increasing social activism of promajority and rightist beliefs and are antithetical to these examples in addition some of petitioner’s materials contain distortions of fact distortion of facts is the second negative factor of the methodology test of revproc_86_43 1986_2_cb_729 applied by the commissioner during the administrative process the methodology test is applied to resolve whether a taxpayer 1s operated exclusively for educational_purposes and includes whether or not the presentation of viewpoints unsupported by a relevant factual basis constitutes a significant portion of the organization’s communications to the extent viewpoints purport to be supported by a factual basis are the facts distorted whether or not the organization makes substantial use of particularly inflammatory and disparaging terms expressing conclusions based on strong emotional feelings rather than objective factual evaluations whether or not the approach to a subject matter is aimed at developing an understanding on the part of the addressees by reflecting consideration of the extent to which they have prior background or training in 102_tc_558 affd 37_f3d_216 5th cir this court addressed the issue of whether revproc_86_43 supra is constitutional which is raised by petitioner in this case the taxpayer in nationalist movement was an organization whose activities are very similar to the activities of petitioner barrett served as the taxpayer’s chairman treasurer and attorney in that case this court held that revproc_86_43 supra is not overbroad and does not violate the lst and 14th amendments to the constitution see id pincite citing the 5th and 14th amendments to the constitution petitioner argues that respondent has treated it differently from other organizations similarly situated thereby violating its due process and equal protection rights the 14th amendment provides that no state shall deny to any person the equal protection of the laws the fifth_amendment as applicable to the federal government has no equal protection clause but its due process guarantees incorporate similar principles see 461_us_540 n 347_us_497 petitioner moved to compel discovery relating to these constitutional arguments after the parties had filed the administrative record with the court only in very unusual circumstances and upon good cause shown will the court permit either party to supplement the administrative record see rule 2z21 a 37_f3d_216 5th cir affg tcmemo_1992_698 in response to petitioner’s motion this court concluded that good cause had not been shown for submission of evidence in addition to the administrative record and therefore the motion was denied what is contained in the administrative record in terms of petitioner’s factual foundation is wholly unpersuassive using as a source an irs publication cumulative list of organizations described in sec_170 of the internal_revenue_code_of_1986 revised to date petitioner points out that there are many listed organizations whose names begin with words of apparent ethnic racial or sexual partiality such as black hispanic jewish and gay an important disparity according to petitioner is the conspicuous absence of white organizations this issue has already been addressed by this court in nationalist movement v commissioner t c pincite in which we held that there was no evidence of a constitutional violation petitioner’s arguments are identical to those of the taxpayer in nationalist movement therefore there is no reason to change the analysis or the result reached in that opinion for the reasons stated we conclude that petitioner is not operated as a sec_501 organization we have considered the remaining arguments of petitioner and they are either irrelevant or otherwise lack merit decision will be entered upholding respondent’s determination
